DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment/remarks filed on 07/11/2022.
Claims 1, 5, 11, 14, 18 and 20 have been amended via Applicant’s amendment.
Claims 1-20 are pending.
Claims 1, 14 and 20 are independent claims.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The following prior arts:
Holzer et al. (US 2017/0148222 A1) discloses “neural network 2600 may have the option of setting the weights for the outputs of the convolution layers within a residual layer, such as convolution output 2602-D and/or 2602-E, to be zero. In some embodiments, the parameters of such convolution layers may be set to zero. As such, the output of the two convolution layers will be zero, so that when the original input is added to the output of the convolution layers, the resulting residual output, such as 2604-A and/or 2604-B, is equal to the original input. In other words, the output of such residual layer is an identity function. This in effect bypasses the residual layer, allowing neural network 2600 to use less residual layers than may have originally been programmed. As previously described, bypassing one or more residual layers as such, neural network 2600 may speed up processing time and/or prevent an outputs from reaching over capacity.”
Dods et al. (US 10,873,456 B1) discloses “Convolutional feed-forward networks connect the output of the l.sup.th layer as input to the (l+1).sup.th layer, which gives rise to the following layer transition: x.sub.l=H.sub.l(x.sub.l−1). Residual blocks add a skip-connection that bypasses the non-linear transformations with an identify function: x.sub.l=H.sub.l(x.sub.l−1)+x.sub.l−1. An advantage of residual blocks is that the gradient can flow directly through the identity function from later layers to the earlier layers.”
Huang et al. (NPL: Huang_2019.pdf) discloses “ResNets and Highway Networks bypass signal from one layer to the next via identity connections…The bypassing paths are presumed to be the key factors that eases the training of deep networks, in which pure identity mappings are used as bypassing paths…ResNets add a skip-connection that bypasses the non-linear transformation with an identity function, where the gradient flows directly through the identity function from later layers to the earlier layers.

However, the cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “the machine learning network comprising one or more cross-layer identity connections, each cross-layer identity connection of the one or more cross-layer identity connections including an identify function; and processing the application by the device including bypassing one or more intermediate layers of the machine learning network using the one or more cross-layer identity connections based at least in part on the adjusted quantity of memory blocks available for the machine learning network”  as recited in independent claim 1, and further fails to teach similarly worded limitations in independent claims 14 and 20. 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 30, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196